Citation Nr: 1451691	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-11 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer due to herbicide exposure.  

2.  Entitlement to service connection for ischemic heart disease due to herbicide exposure.  

3.  Entitlement to service connection for hypertension, to include as secondary to ischemic heart disease.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to May 1969, including service in Korea.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In February 2013, the Veteran testified at a Videoconference Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file reveals records from the Columbia VA Medical Center (VAMC) and Rock Hill Community Based Outpatient Clinic (CBOC) for treatment from November 2004 through December 2011.  However, the RO considered these records in an April 2012 statement of the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain the Veteran's service personnel records (SPRs).  The Veteran contends that his exposure to herbicides in Korea has caused his prostate cancer and ischemic heart disease, and that his hypertension is due to his ischemic heart disease.  His private treatment records establish diagnoses of prostate cancer, occlusive coronary artery atherosclerosis, and atherosclerotic cardiovascular disease with underlying ischemic cardiomyopathy and hypertensive vascular disease.  His VA treatment records additionally show ongoing treatment for hypertension.  His service treatment records (STRs) reflect service with D company of the 51st Signal Battalion from May 1968 to May 1969, and a January 1969 treatment note specifies that the Veteran was treated for an upper respiratory infection while serving with this unit in Korea.  The Veteran's DD 214 further shows 13 months of foreign service, receipt of the Armed Forces Expeditionary Medal for service in Korea, and that his last unit prior to his May 1969 separation was the 51st Signal Battalion.  

The Department of Defense has recognized that certain Veterans who have served with a limited number of units have been exposed to herbicides during their tour of duty in Korea near the demilitarized zone (DMZ) between April 1, 1968 and August 31, 1971.  See 38 C.F.R. § 3.307(a)(6)(iv) (2014).  The Veteran's unit while stationed in Korea is not one of these units.  Additionally, a November 2010 response from the Joint Service Records Research Center (JSRRC) verified that the 51st Signal Battalion was stationed approximately 21 miles from the Demilitarized Zone in 1968 and 1969.  

The Board finds, however, that remand is required to obtain the Veteran's SPRs.  They are not yet associated with the claims file and the Board cannot find that these records would not provide additional information that may substantiate the Veteran's location near the DMZ.  Accordingly, they must be obtained.  

Additionally, the issue of entitlement to service connection for hypertension is inextricably intertwined with the other claims on appeal as the outcome would substantially affect the outcome of the issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue). This issue, therefore, must also be remanded.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  A specific request should be made for any records from the Columbia VAMC and Rock Hill CBOC for treatment since December 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

3.  Request from the appropriate sources the Veteran's complete service personnel file.  All records obtained should be associated with the claims file.  If the service personnel records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his or her representative.

4.  When the development has been completed, review the case on the basis of the additional evidence.  Expressly consider if another request to JSRRC is required upon receipt of the SPRs, and if an examination is warranted if exposure to herbicides has been found.  If the benefits sought are not granted, provide the Veteran and his representative a Supplemental Statement of the Case, and afford a reasonable opportunity to respond before returning the record to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

